J-S78030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    M.J.(E.)G.,                                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                        Appellant              :
                                               :
                                               :
                  v.                           :
                                               :
                                               :
    D.M.E.                                     :   No. 1127 WDA 2017

                     Appeal from the Order Dated July 19, 2017
             In the Court of Common Pleas of Blair County Civil Division
                              at No(s): 2007 GN 5031


BEFORE:       OLSON, J., DUBOW, J., and STRASSBURGER, J.*

MEMORANDUM BY DUBOW, J.:                                FILED JANUARY 3, 2018

         Appellant, M.J.(E.)G. (“Mother”), appeals from the July 19, 2017 Order

entered in the Court of Common Pleas of Blair County, which denied

Mother’s Petition for Relocation with regards to R.E. After careful review, we

affirm.

         Mother and Appellee, D.M.E. (“Father”), have been divorced since

January 2008.          They are parents to four children, W.E., M.E., B.E., and

fourteen-year-old R.E., who is the subject of this appeal. Pursuant to prior

custody orders, Mother had primary custody of B.E. and R.E., who are twins,

and Father had visitation every other weekend.1

____________________________________________


1B.E. is a non-verbal special needs child who has been diagnosed with Down
Syndrome, Autism, and Sensory-Integration Disorder, and requires
specialized education and medical care.



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S78030-17



       Mother worked at a family business for 23 years, until it closed in

2015. From September 2015 to February 2017, Mother lived in Bellwood,

Pennsylvania      and   worked      local      minimum        wage   jobs    while   seeking

employment that was more lucrative. Mother expanded her job search and,

in   January    2017,    obtained     employment         in    Pittsburgh,    Pennsylvania,

approximately 90 miles away.

       Mother informed Father of her intention to move but did not file a

notice of proposed relocation pursuant to 23 Pa.C.S. § 5337.2 In response,

Father filed a Petition to Prohibit Plaintiff/Respondent from Relocating Child

Pursuant to 23 Pa.C.S. § 5337 (“Petition to Prohibit Relocation”).                       On

February 24, 2017, the trial court issued an Ex Parte Order prohibiting

Mother from relocating R.E. until the court held a hearing on the matter, and

granting physical custody of R.E to Father if Mother moved outside of the

Bellwood School District.3 Order, dated 2/24/17. Mother maintains that she

never received notice of the Petition to Prohibit Relocation or the Ex Parte

Order. On February 27, 2017, Mother relocated to Pittsburgh, Pennsylvania.



____________________________________________


2 Mother maintains that she “researched the issue of location and incorrectly
assumed that because it would not significantly impact [Father]’s time with
the children as [Father] would still receive every other weekend then she did
not have to file a Notice of Relocation.” Mother’s Brief at 6.

3The Ex Parte Order is dated February 24, 2017, but does not appear on the
docket until February 28, 2017.




                                            -2-
J-S78030-17



       After a hearing, on March 7, 2017, the trial court entered an Order

granting physical custody of R.E. to Father, granting physical custody of B.E.

to Mother, and directing Mother to file a notice of proposed relocation within

10 days.4 Order, dated 3/7/17. On March 13, 2017, Mother filed a Notice of

Relocation (“Petition for Relocation”) and on March 15, 2017, Mother filed a

Petition for Emergency Special Relief requesting that the court vacate the

March 7, 2017 Order and return physical custody of R.E. to Mother.5        In

response, Father filed an Objection to Mother’s Petition for Relocation and

requested a hearing.

       After a hearing on the Petition for Emergency Special Relief, on March

27, 2017, the trial court ordered physical custody of B.E. to remain with

Mother, and physical custody of R.E. to remain with Father and Paternal

Grandparents pending the last day of school and/or the custody relocation

hearing.6 Order, dated 3/27/17.

       On June 28, 2017, the trial court held a hearing on Mother’s Petition

for Relocation. On July 19, 2017, the trial court denied Mother’s Petition for
____________________________________________


4The Order is dated March 7, 2017, but does not appear on the docket until
March 15, 2017.

5The Petition for Relocation is dated March 13, 2017, but does not appear
on the docket until March 16, 2017. The Petition for Emergency Special
Relief is dated March 15, 2017, but does not appear on the docket until
March 22, 2017.

6 The Order is dated March 27, 2017, but does not appear on the docket
until March 29, 2017.



                                           -3-
J-S78030-17



Relocation concerning R.E., and physical custody of R.E. remained with

Father.   See Order, dated 2/24/17; Order, dated 3/7/17; Order, dated

3/27/17; Order and Opinion, dated 7/19/17.            Upon agreement of the

parties, the trial court granted the Petition for Relocation concerning B.E.,

and physical custody of B.E. remained with Mother. See id.

      Mother timely appealed. Both Mother and the trial court complied with

Pa.R.A.P. 1925.

      Mother raises the following issues on appeal:

          1.   Whether the trial court erred by finding that []
               Appellant cannot relocate with her daughter, R.E., to
               the Pittsburgh area [and] the lower court misapplied
               the relocation factors in that all that [sic] the
               relocation factors, except preference of the child
               would favor [Mother]’s relocation with both children.

          2.   Whether the court erred by             separating   twin
               fourteen[-]year[-]old siblings?

Mother’s Brief at 4 (some capitalization omitted).

      When reviewing child custody and relocation matters, our standard of

review is well settled:

      Our paramount concern and the polestar of our analysis in this
      case, and a legion of prior custody cases is the best interests of
      the child. The best interests standard, decided on a case-by-
      case basis, considers all factors which legitimately have an effect
      upon the child's physical, intellectual, moral and spiritual well-
      being. On appeal, our scope of review is broad in that we are
      not bound by deductions and inferences drawn by the trial court
      from the facts found, nor are we required to accept findings
      which are wholly without support in the record. On the other
      hand, our broad scope of review does not authorize us to nullify
      the fact-finding function of the trial court in order to substitute
      our judgment for that of the trial court. Rather, we are bound

                                     -4-
J-S78030-17


      by findings supported in the record, and may reject conclusions
      drawn by the trial court only if they involve an error of law, or
      are unreasonable in light of the sustainable findings of the trial
      court. Further, on the issues of credibility and weight of the
      evidence, we defer to the findings [of] the trial judge.
      Additionally, appellate interference is allowed only where it is
      found that the custody order is manifestly unreasonable as
      shown by the evidence of record.


Saintz v. Rinker, 902 A.2d 509, 512 (Pa. Super. 2006) (citation omitted).

This Court may not interfere with a trial court’s conclusions unless they

“represent a gross abuse of discretion.” Luminella v. Marcocci, 814 A.2d
711, 716 (Pa. Super. 2002).

      The Child Custody Act, 23 Pa.C.S. §§ 5321-5340, governs all custody

proceedings commenced after January 24, 2011. E.D. v. M.P., 33 A.3d 73,

77 (Pa. Super. 2011).    A trial court must consider sixteen custody factors

when deciding a Petition for Custody and ten relocation factors when

deciding a Petition for Relocation.   See 23 Pa.C.S. § 5328; 23 Pa.C.S. §

5337. The party proposing the relocation has the burden of establishing that

the relocation will serve the best interest of the child.       23 Pa.C.S. §

5337(i)(1).   When a custody arrangement is only in dispute because one

parent is choosing to relocate, a dual analysis of the custody factors and the

relocation factors is appropriate, “with the best interest standard as the

guide.” S.J.S. v. M.J.S., 76 A.3d 541, 550 (Pa. Super. 2013).

      Our Supreme Court has explained, “[a]lthough the express wishes of a

child are not controlling in custody decisions, such wishes do constitute an



                                      -5-
J-S78030-17


important factor that must be carefully considered in determining the child's

best interest.”     McMillen v. McMillen, 602 A.2d 845, 847 (Pa. 1992)

(citation omitted). Further, “[t]he child's preference must be based on good

reasons, and the child's maturity and intelligence must be considered.” Id.

Finally, “[t]he weight to be given a child's testimony as to his preference can

best be determined by the judge before whom the child appears.” Id.

      As   stated    above,   we   review       Mother’s   arguments         particularly

recognizing that “we are bound by findings supported in the record, and may

reject conclusions drawn by the trial court only if they involve an error of

law, or are unreasonable in light of the sustainable findings of the trial

court.” Saintz, supra at 512.

      Mother first avers that the trial court misapplied the 23 Pa.C.S. § 5337

relocation factors by relying primarily on R.E.’s preference when the

remaining relocation factors favor relocation with Mother. Mother’s Brief at

13, 22.    Mother argues that the trial court should consider each factor

equally, and should only give weighted consideration to those factors that

affect the safety of a child. Id. at 27. We disagree.

      While   Section   5337   compels      a    trial   court   to   give     weighted

consideration to any relocation factors which affect a child’s safety, it does

not indicate that a trial court should only give weighted consideration to

those factors affecting safety.    See 23 Pa.C.S. § 5337(h).           Rather, when

making a decision under the Custody Act, “[i]t is within the trial court's


                                     -6-
J-S78030-17


purview as the finder of fact to determine which factors are most salient and

critical in each particular case.”   M.J.M. v. M.L.G., 63 A.3d 331, 339 (Pa.

Super. 2013). Further, the statute does not indicate that a trial court should

allow relocation if most factors are in favor of relocation.      Rather, the

standard is the “best interest of the child.” See 23 Pa.C.S. § 5337(i)(1).

      Instantly, the trial court opined:

      The child R.E. stated a mature preference to remain in Blair
      County and live with [Father]. She is almost 14 and going into
      the 9th grade next year. She has been doing well in school and
      has a secure peer group of friends.

                                      ***

      The child R.E. credibly testified that the move will not enhance
      her quality of life as she would have to change schools and have
      difficulty adjusting to the new school, making new friends, and
      dealing with new teachers and curriculum. She credibly asserted
      that it would be to her detriment to move. . . . She has had to
      change schools before and would find it difficult to do so again.
      She is doing well in school now and wants to continue that
      course. She is ambitious academically and feels she can best
      succeed in her current school. She is content to live with
      [Father] even though she has mainly lived with [Mother] before.
      The [c]ourt finds that the relocation would not benefit the needs
      of R.E., who would be best served by remaining in Blair County
      with [Father] and attending the Bellwood school.

Trial Court Opinion, dated 7/19/17, at 3-4; 5.

      As stated above, it is for the trial court to determine what factors are

most salient and critical in each particular case. M.J.M., supra.; see also

McMillen, supra.     The trial court considered R.E’s maturity, intelligence,

and reasons for her preference to live with Father, and a review of the

record supports the trial court’s conclusions.   See McMillen, supra.        The


                                      -7-
J-S78030-17



trial court properly engaged in a dual custody and relocation analysis and

the record supports the trial court’s conclusions.7    Accordingly, we find no

error or abuse of discretion.

          As to Mother’s claim that the Custody Act presumes siblings should

remain together and the trial court erred when it separated R.E. and B.E.,

Mother fails to cite any authority to support this contention, and, thus we

find this claim waived. See Commonwealth v. B.D.G., 959 A.2d 362, 371-

72 (Pa. Super. Ct. 2008) (“When an appellant fails to develop his issue in an

argument and fails to cite any legal authority, the issue is waived.”).

          Even if Mother had properly developed the issue, it would warrant no

relief.    The trial court concluded, “[o]rdinarily, the [c]ourt strives to keep

siblings together and has considered the presumption in this case. However,

under these unique facts and with the maturely expressed preference of

[R.E.] the [c]ourt believes it is best to permit the relocation of B.E. but deny

____________________________________________


7 We acknowledge that the trial court only addressed nine of the relocation
factors, neglecting to analyze factor (5), “Whether there is an established
pattern of conduct of either party to promote or thwart the relationship of
the child and the other party.” 23 Pa.C.S. § 5337(h)(5). However, the trial
court did address a comparable issue when it analyzed custody factor (1),
“Which party is more likely to encourage and permit frequent and continuing
contact between the child and another party.” 23 Pa.C.S. § 5328(a)(1).
The trial court opined, “[t]hese parties do not have high conflict and both
encourage contact with the other.” Trial Court Opinion, dated 7/19/17 at 7.
Accordingly, we conclude that the trial court adequately considered the
issues raised by relocation factor (5) in its analysis of custody factor (1) and,
therefore, find no error.



                                           -8-
J-S78030-17


it as to R.E.”   Trial Court Opinion, 7/19/17, at 6.    The trial court has

discretion to determine what factors are most salient and critical in each

particular case and the record supports the trial court’s findings.      See

M.J.M., supra. Accordingly, this issue is meritless.

      In conclusion, the trial court issued an Opinion and Order that

addressed the custody and relocation factors mandated in the Child Custody

Act, primarily focusing on the best interest of R.E., and the record supports

the findings. Therefore, the Order denying Mother’s Petition for Relocation

concerning R.E. is not manifestly unreasonable nor a gross abuse of

discretion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/3/2018




                                    -9-